DETAILED ACTION
This action is in reply to papers filed 1/18/2022. Claims 1-8, 10-14, 16-18, 20 and 22-24 are pending and examined herein.
Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/18/2022 has been entered.


Examiner’s Note
All paragraph numbers throughout this office action, unless otherwise noted, are from the US PGPub of this application US20200208088A1, Published 7/2/2020.
				


	
Drawing Objection(s)
The objection to the Fig. 2A is partially withdrawn. At the outset, Examiner acknowledges the removal of the term ‘circumferential’. However, when taken with the drawing of Fig. 2A, coupled with the property of reference characters 24 and 25 set forth in the amendment to the specification filed 1/18/2022, Fig. 2A (copied below) remains objected to. 

    PNG
    media_image1.png
    478
    738
    media_image1.png
    Greyscale

In the amendment to the specification, Applicant notes that Fig 2A further shows the compartments 13 above the wells, which comprise a gaseous medium, e.g., air, oxygen, or CO: enriched air (simply referred to as “air” herein). The compartments are each defined by a respective outer wall. The outer wall can comprise providing a lower contiguous peripheral inner surface 23 that peripherally encloses a portion of an interior of the compartment and an upper portion 24 that contains openings 25 to neighboring compartments.
While 23 is readily discernable, 24 and 25 are not. Specifically, from Fig. 2A it is not clear 24 contains openings 25 to neighboring compartments. That is, Fig. 2A does not clearly show 24 and 25 such that the structures of these reference characters would be readily matched with the feature (24 contains openings 25 to neighboring compartments) set forth in the amendment.
The drawings are objected to under 37 CFR 1.83(a) because they Fig. 2A fails to show reference characters 24 and 25 as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

              Withdrawn Rejection(s)
The 112 (a) new matter rejection of claims 1-8, 10-14, 16-18, 20 and 22-23 is withdrawn in view amendments to said claim. Particularly, Applicant has amended the claims to remove the term ‘circumferential’.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 14 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
At issue here is that the claims refer to both a space and a compartment as reference character 13. See below. 
From claim 1:
    PNG
    media_image2.png
    74
    944
    media_image2.png
    Greyscale

From claim 14:

    PNG
    media_image3.png
    108
    828
    media_image3.png
    Greyscale

This is confusing because, per the claims, reference character 13 refers to both a space and a compartment. Dependent claims 2 and 17 are included in this rejection as they recite the reference character 13.
Appropriate correction is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Prior Art Rejection 1 
Claim(s) 1, 3-8, 10-11, 13, 16-17, 18, 20 and 24 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Kim et al. (J Lab Autom. 2015 Jun;20(3):274-82., Reference ‘D’ in IDS filed 1/8/2020).

Claim interpretation: In view of the 112 (b) rejection above, Examiner is interpreting the space above the well to be a compartment. 


Kim et al. is drawn to a microfluidic platform that is compatible with a conventional 96-well format and enables facile and parallelized culturing and testing of spherical (as in claim 20) microtissues in a standard incubator (Abstract). A layout of the microfluidic device of Kim is copied below (Fig. 1 on pg. 275).


    PNG
    media_image4.png
    308
    737
    media_image4.png
    Greyscale


As shown above, the microfluidic platform comprises 11 separate channels (i.e. a strip), wherein each channel has 6 tissue compartments (as in claim 16) (Fig. 1B) which are then positioned onto an enclosure (i.e. a frame) matching the shape of a conventional 96 well plate (as in claim 17, in-part) ((Fig. 1A; Pg. 275, Col. 2, para. 1). Note the spacing between the wells in Fig. 1A is 9 mm (as in claim 13). Note also the disclosure of a ‘medium reservoir’ that is fluidically connected to at least one well via a conduit (as in claim 10) (Fig. 1A; Pg. 275, Col. 2, para. 1).  Further, Kim discloses the width of the tissue compartments to be 1 mm (as in claim 11) (Pg. 276, Col. 1, para. 1).
[AltContent: arrow]    
    PNG
    media_image5.png
    413
    739
    media_image5.png
    Greyscale


As shown in Fig. 3 above, the tissue compartments comprise an upper surface and a lower surface (as in claim 1(i) and claim 17(i)), each compartment defined by an outer wall (blue arrow of 3C), at least two wells, wherein the bottom structure of the well has a circular cross-section (as in claim 7) and is arranged concentrically to the well (as in claim 8) (Fig. 1A and claim 1(ii) and claim 17(ii)), each well having a lower section with a given diameter (as in claim 1(iia) and claim 17(iia)), coaxially oriented thereto an upper section, essentially funnel-shaped (as in claim 6 and claim 24) (Fig. 3D), with an extended diameter (as in claim 1(iib) and claim 17(iib), at least one space arranged above a well (as in claim 1(iv) and claim 17(iv)) (represented by the solid black arrow) and wherein at least one well has, in its upper section, a relief structure that prevents spreading or overflow of a liquid volume comprised in said well into space (represented by the dotted black arrow). Further, the microfluidic device comprises at least one conduit, provided in the compartment structure (as in claim 4) consisting essentially of a longitudinal furrow defined by two lateral walls (as in claim 5) ((see Fig. 3E), fluidically connecting at least two wells to one another (as in claim 1(iii) and claim 17(iii)) (Fig. 1B).  Moreover, and with further respect to claim 1 and claim 17), the microfluidic device comprises a lip structure (Kim identifies this as a ‘barrier’) (Fig. 3E), extending downward from the lower surface (3) of the compartment structure, which lip structure protrudes into the conduit and in such way deflecting liquid flowing through the conduit to enter the well from a direction that deviates from the direction determined by the longitudinal axis of the conduit (Pg. 277, Col. 2, para. 1). As shown in Fig. 1B, Kim discloses that for parallelized experiments, it is possible to simultaneously culture six identical or different MTs under 11 identical or different conditions (as in claim 18) (paragraph bridging Pg. 275 and Pg. 276; paragraph bridging Pg. 277 and Pg. 278).

    PNG
    media_image6.png
    731
    370
    media_image6.png
    Greyscale


As shown in Fig. 2, copied above, Kim discloses a base structure (PDMS substrate) having an upper surface and a lower surface, which base structure is releasably attached to the lower surface of the compartment structure (as in claim 3) (see step f of Fig. 2; Pg. 276 ‘Platform Fabrication’).  
Accordingly, Kim et al. anticipates the claimed invention. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Prior Art Rejection 2
Claims 12 and 14 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Kim et al. (J Lab Autom. 2015 Jun;20(3):274-82., Reference ‘D’ in IDS filed 1/8/2020) as applied to 1, 3-8, 10-11, 13, 16-17, 18, 20 and 24 above, and further in view of Benn et al. (PgPub US20050277125A1, Published 12/15/2005, previously cited) and Lyman et al. (PgPub US20030044971A1, Published 3/6/2003, previously cited).

The teachings of Kim et al. are relied upon as detailed above. However, Kim fails to teach at least one conduit has a height of between <1 mm and >0.03 mm (as in claim 12) and that the device further comprises one or more sealing structures for sealing the wells from their upper side, wherein said sealing structure is one of a plug or sealing film (as in claim 14).  
Before the effective filing date of the claimed invention, Benn et al. taught methods and devices for performing high throughput biological assays (Pg. 1, para. 3). In one configuration, Benn teaches a 96-well microfluidic device, wherein the wells in a row are fluidically connected (see Fig. 6, copied below and Pg. 13, para. 138-139). 


    PNG
    media_image7.png
    421
    416
    media_image7.png
    Greyscale

 


Regarding claim 12, Benn teaches channel heights range from about 1 micron to about 500 (.5 mm) microns (Pg.11, para. 122). Further, Benn teaches the assembly may be provided with a seal to seal reactants in the wells before use or in between uses. Benn teaches the seal may be placed over the top surface of the multi-well plate (as in claim 14, in-part), or over the top surfaces of individual wells or sections of wells to help retain the samples or reagents within each well until the seal is removed.  Further, Benn teaches these seals can be useful to prevent fluid leakage or evaporation from a multi-well plate. The seal can include reusable components such as a plastic or rubber seals that mate with the top surface of the multi-well 
However, Benn et al. fails to teach the seal is made of film (as further in claim 14).
Before the effective filing date of the claimed invention, Lyman et al. taught a splash-guard made from a semi-rigid film (as further in claim 14) that can be die cut into almost any desired geometry (e.g., circular, square, rectangular, parallelogram, triangular, trapezoidal, and polygonal forms). The splash-guard comprises a frame of film that defines a central aperture around the edge of the open-end of the basin. This frame of film is attached, for instance, by heat welding to the top edge of the sidewall to form a hermetic seal between the splashguard and plate. This heretic seal keeps fluids from migrating or wicking to the outside and avoids liquid bridges that permit cultured samples to leak out of the culture plate, or other bacteria or undesirable contaminants to come into the plate. The seal, thus, maintains sterility for the plate (Pg. 2, para. 14).
When taken with the teachings of Kim et al., wherein Kim is drawn to microfluidic devices comprising multi-well devices for cell culture purposes, one of ordinary skill in the art would have found it prima facie obvious to attach a seal on top of the well, as taught by Benn et al., in order to prevent fluid leakage or evaporation from the multi-well device. In this regard, the skilled artisan would have found it prima facie obvious to use the sealing film of Lyman which Lyman teaches also maintains sterility for the well-plate. 
Therefore, the claimed invention, as a whole, was clearly prima facie obvious.


                     Allowable Subject Matter
Claims 22 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Authorization to Initiate Electronic Communications 

The examiner may not initiate communications via electronic mail unless and until applicants authorize such communications in writing within the official record of the patent application. See M.P.E.P. § 502.03, part II. Applicants may wish to consider supplying such written authorization in response to this Office action, as negotiations toward allowability are more easily conducted via e-mail than by facsimile transmission (the PTO's default electronic-communication method). A sample authorization is available at § 502.03, part II.


			       Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITILAYO MOLOYE whose telephone number is (571)270-1094.  The examiner can normally be reached on Working Hours: 6 a.m-3:30 p.m. M-F. Off first Friday of biweek. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras Jr. can be reached on (571) 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	
 
	
	/TITILAYO MOLOYE/             Primary Examiner, Art Unit 1632